                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                            CIVIL ACTION NO. 1:18-CV-00170-KDB

 FREDERICK J COLOSIMO,

                     Plaintiff,

        v.                                                        ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,1

                     Defendant.


             THIS MATTER is before the Court on the parties’ Joint Status Report filed on June 5,

2020. (Doc. No. 27).

             On March 7, 2019, this Court granted the parties’ Joint Motion to Stay All Proceedings

Pending Class-Certification in Ely v. Saul, No. 4:18-cv-00557-BPV, Dkt. No. 18 (D. Ariz.). (Doc.

No. 26). The Court ordered that “if a class is certified in Ely,” this case would be stayed “until the

conclusion of all proceedings in Ely, including any appeals.” Id. On May 27, 2020, an opinion and

judgment were issued in Ely v. Saul granting class certification and entering a judgment in favor

of the class.

             The parties filed a Joint Status Report in the above captioned matter on June 5, 2020

informing the Court that the Government has not decided whether to appeal the decision in Ely.

Accordingly, the parties request that this Court issue an order requiring a status report in this case

to be filed on or before August 25, 2020.


    1Andrew M. Saul is now the Commissioner of Social Security and is substituted as a party
pursuant to Fed. R. Civ. P. 25(d).



               Case 1:18-cv-00170-KDB Document 29 Filed 06/08/20 Page 1 of 2
IT IS THEREFORE ORDERED that:

(1) the parties in this case shall submit a joint status report to this Court on or before August

25, 2020; and

(2) if Ely v. Saul, No. 4:18-cv-00557-BPV, Dkt. No. 18 (D. Ariz.), is not resolved by

August 25, 2020, the parties shall submit a status report to this Court every three months

until Ely is resolved.

SO ORDERED.



                               Signed: June 8, 2020




  Case 1:18-cv-00170-KDB Document 29 Filed 06/08/20 Page 2 of 2
